AMERICAN FUNDS SHORT-TERM TAX-EXEMPT BOND FUND AGREEMENT AND DECLARATION OF TRUST Dated: April 15, ARTICLE 1 NAME, PURPOSE AND DEFINITIONS 1 Section 1.1Name. 1 Section 1.2Trust Purpose.1 Section 1.3Definitions2 ARTICLE 2 BENEFICIAL INTEREST3 Section 2.1Shares of Beneficial Interest3 Section 2.2Issuance of Shares3 Section 2.3Register of Shares and Share Certificates4 Section 2.4Transfer of Shares4 Section 2.5Treasury Shares4 Section 2.6Establishment of Series and Classes5 Section 2.7Investment in the Trust5 Section 2.8Assets and Liabilities Belonging to Series or Class6 Section 2.9No Preemptive Rights7 Section 2.10Conversion Rights7 Section 2.11Derivative Actions7 Section 2.12Fractions8 Section 2.13No Appraisal Rights8 Section 2.14Status of Shares8 Section 2.15Shareholders9 ARTICLE 3 THE TRUSTEES9 Section 3.1Election9 Section 3.2Term of Office of Trustees; Resignation and Removal9 Section 3.3Vacancies and Appointment of Trustees10 Section 3.4Temporary Absence of Trustee11 Section 3.5Number of Trustees11 Section 3.6Effect of Death, Resignation, Etc. of a Trustee11 Section 3.7Ownership of Assets of the Trust11 Section 3.8Series Trustees12 Section 3.9No Accounting12 ARTICLE 4 POWERS OF THE TRUSTEES12 Section 4.1Powers 12 Section 4.2Trustees and Officers as Shareholders17 Section 4.3Action by the Trustees and Committees17 Section 4.4Chairman of the Trustees18 Section 4.5Principal Transactions19 ARTICLE 5 INVESTMENT ADVISER, INVESTMENT SUB-ADVISER, PRINCIPAL UNDERWRITER, ADMINISTRATOR, TRANSFER AGENT, CUSTODIAN AND OTHER CONTRACTORS19 Section 5.1Certain Contracts19 ARTICLE 6 SHAREHOLDER VOTING POWERS AND MEETINGS 21 Section 6.1Voting 21 Section 6.2Notices.22 Section 6.3Meetings of Shareholders22 Section 6.4Record Date23 Section 6.5Notice of Meetings23 Section 6.6Proxies, Etc23 Section 6.7Action by Written Consent24 Section 6.8Delivery by Electronic Transmission or Otherwise24 ARTICLE 7 DISTRIBUTIONS AND REDEMPTIONS24 Section 7.1Distributions.24 Section 7.2Redemption by Shareholder.25 Section 7.3Redemption by Trust26 Section 7.4Net Asset Value26 Section 7.5Power to Modify Procedures27 ARTICLE 8 COMPENSATION, LIMITATION OF LIABILITY OF TRUSTEES27 Section 8.1Compensation27 Section 8.2Limitation of Liability28 Section 8.3Fiduciary Duty.28 Section 8.4Indemnification30 Section 8.5Indemnification Determinations30 Section 8.6Indemnification Not Exclusive31 Section 8.7Reliance on Experts, Etc.31 Section 8.8No Duty of Investigation; Notice in Trust Instrument31 Section 8.9No Bond Required of Trustees31 Section 8.10Insurance31 ARTICLE 9 MISCELLANEOUS32 Section 9.1Trust Not a Partnership32 Section 9.2Dissolution and Termination of Trust, Series or Class.32 Section 9.3Merger, Consolidation, Incorporation.33 Section 9.4Filing of Copies, References, Headings34 Section 9.5Applicable Law34 Section 9.6Amendments35 Section 9.7Fiscal Year35 Section 9.8Provisions in Conflict with Law35 Section 9.9Reliance by Third Parties36 AMERICAN FUNDS SHORT-TERM TAX-EXEMPT BOND FUND AGREEMENT AND DECLARATION OF TRUST AGREEMENT AND DECLARATION OF TRUST of American Funds Short-Term Tax-Exempt Bond Fund, a Delaware statutory trust, made as of April15, 2009, by the undersigned Trustees. WHEREAS, the undersigned Trustees desire to establish a trust for the investment and reinvestment of funds contributed thereto; and WHEREAS, the Trustees desire that the beneficial interest in the trust assets be divided into transferable shares of beneficial interest, as hereinafter provided; and WHEREAS, the Trustees declare that all money and property contributed to the trust established hereunder shall be held and managed in trust for the benefit of the holders of the shares of beneficial interest issued hereunder and subject to the provisions hereof; NOW, THEREFORE, in consideration of the foregoing, the undersigned Trustees hereby declare that all money and property contributed to the trust hereunder shall be held and managed in trust under this Agreement and Declaration of Trust as herein set forth below. ARTICLE 1 NAME, PURPOSE AND DEFINITIONS Section 1.1Name.The name of the trust established hereby is the “American Funds Short-Term Tax-Exempt Bond Fund” and so far as may be practicable the Trustees shall conduct the Trust’s activities, execute all documents and sue or be sued under such name.However, the Trustees may at any time and from time to time select such other name for the Trust as they deem proper and the Trust may hold its property and conduct its activities under such other name.Any name change shall become effective upon the resolution of a majority of the then Trustees adopting the new name and the filing of a certificate of amendment pursuant to Section 3810(b) of the Act.Any such instrument shall not require the approval of the Shareholders, but shall have the status of an amendment to this Trust Instrument. Section 1.2Trust Purpose.The purpose of the Trust is to conduct, operate and carry on the business of an open-end management investment company registered under the 1940 Act. In furtherance of the foregoing, it shall be the purpose of the Trust to do everything necessary, suitable, convenient or proper for the conduct, promotion and attainment of any businesses and purposes which at any time may be incidental or may appear conducive or expedient for the accomplishment of the business of an open end management investment company registered under the 1940 Act and which may be engaged in or carried on by a trust organized under the Act, and in connection therewith the Trust shall have the power and authority to engage in the foregoing, both within and without the State of Delaware, and may exercise all of the powers conferred by the laws of the State of Delaware upon a Delaware statutory trust. Section 1.3Definitions.Wherever used herein, unless otherwise required by the context or specifically provided: (a)“1940 Act” refers to the Investment Company Act of 1940 and the rules and regulations thereunder, all as may be amended from time to time. (b)“Act” means the Delaware Statutory Trust Act, 12 Del. C. §§ 3801 et seq., as from time to time amended. (c)“Advisory Board Member” shall mean a member of an “Advisory Board” as defined in Section 2(a)(1) of the 1940 Act. (d)“By-laws” means the By-laws referred to in Section4.1(g) hereof, as from time to time amended. (e)The terms “Affiliated Person,” “Assignment,” “Commission,” “Interested Person” and “Principal Underwriter” shall have the meanings given them in the 1940 Act. (f)“Class” means any division of Shares within a Series, which Class is or has been established in accordance with the provisions of Article 2. (g)“Fiduciary Covered Person” has the meaning assigned in Section 8.3 hereof. (h)“Indemnified
